      Case 3:20-cv-00158-DPM Document 6 Filed 07/28/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

PHILLIP STEWART
ADC #151956                                                  PLAINTIFF

v.                     No. 3:20-cv-158-DPM

DRINKARD, Sergeant, North Central
Unit, ADC; and GILLIHAN, Captain,
North Central Unit, ADC                                 DEFENDANTS

                            JUDGMENT
     Stewart's complaint is dismissed without prejudice.


                                                  ,
                                 D .P. Marshall Jr.
                                 United States District Judge
